 1
                                                                               JS-6
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROBERT BRANDON GREEN,                             Case No. LACV 16-4473-AG (LAL)

11                                  Petitioner,        JUDGMENT
12                        v.

13   M.E. SPEARMAN,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition
                                           n is denied and this action is dismissed with prejudice.
20
             May 24, 2019
     DATED: ______________________                _______________________________________
                                                    ___________________
                                                                     ________________________
                                                                        __
                                                                        __
21                                                HONORABLE
                                                    ONORABLE ANDREW
                                                  HON              AN
                                                                    NDDRREW J. GUILFORD
22                                                UNITED STATES     S DISTRICT JUDGE

23
24
25
26
27
28
